DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-15 and 17, in the reply filed on 8/31/2020, and species B in the reply filed on 11/09/2020 is acknowledged.  The traversal is on the ground(s) that the three groups .”  Upon further consideration, it is determined that the requirement to restrict the invention to one group among groups I-III was unreasonably harsh. The restriction is therefore withdrawn. However, the requirement to elect a single species, among species B and C, for examination is still deemed proper. Accordingly, the status of the claims is as follows: claim 16 is cancelled and claims 1-15 and 17-20 are pending, wherein examination on the merits is limited to component (B). Claims 8-10, 14, 15 and 17 are directed to the embodiment requiring the non-elected species (C) and are therefore withdrawn from further consideration. Effectively, claims 1-7, 11-13 and 18-20 are under consideration for the embodiment requiring component (B).
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/23/2020 and 5/09/2019 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,189,772 B2 to Bauer et al. with evidentiary support from US 9,434,844 B2 to Walls et al.
Regarding claim 1, Bauer discloses a fluorine-free coating composition (see col. 9-10) comprising, for instance, 30 g of Acronal® 290D and 3 g of a polyurethane prepared from an alcohol comprising a hydrocarbon group having from 16 to 40 carbon atoms, such as stearyl alcohol, and a polyisocyanate, such as Desmodur N (see col. 7-8), wherein Acronal® 290D is a copolymer of styrene and n-butyl acrylate (the product has a CAS number of 25767-47-9 according to Walls et al.). Therefore, Acronal® 290D reads on component (A) and the polyurethane on component (B). Claim 1 is evidently anticipated. So are claims 2 and 4. Claims 6 and 11-13 specify other features of the isocyanate-reactive oligomer but do not limit component (B) to the reaction product involving said oligomer. Since the component (B) that is prepared from the alcohol is disclosed by Bauer, these claims are anticipated along with claim 1. 

Claims 1, 2, 4, 6 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0162860 A1 to Ohno et al.
Ohno discloses a fluorine-free coating composition comprising a urethane (meth)acrylate obtained by reacting a polyisocyanate with a long-chain alkyl alcohol and a polycaprolactone-modified hydroxyethyl (meth)acrylate (abstract). Exemplary . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7, 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010/132844 A to Otosawa et al. (see attached machine-generated translation) in view of US 8,969,492 B2 to Fuchs et al.
20-30 alkyl group (abstract). In example 1, the urethane compound is obtained by reacting alpha-thioglycerol with behenyl acrylate to form an oligomer which is then reacted with a polyisocyanate wherein the isocyanate groups are blocked. The oligomer has a Mw of 3,934 (Table 1), implying 10 units of behenyl acrylate. The urethane compound is therefore a species of the claimed component (B). In general, Otosawa teaches that the oligomer may have a fluorinated component, even though it is not necessary and it may be harmful to the environment (bottom of page 3). While Otosawa teaches additives that include synthetic resins and fluorine-free water-repellent compounds (middle of page 10), it fails to teach a polymer comprising a C1-60 (meth)acrylate (in addition to the urethane compound). On the other hand, Fuchs discloses a fluorine-free aqueous dispersion of treating textile fabrics comprising an acrylic copolymer that confers “outstanding water-repellent properties” (abstract), wherein the copolymer comprises a (meth)acrylate having a C10-24 hydrocarbon (such as behenyl), styrene or methylstyrene, vinylidene chloride or vinyl chloride and glycidyl (meth)acrylate or 3-chloro-2-hydroxypropyl (meth)acrylate (col. 2). The dispersion can include other treatment constituents as long as it remains free of fluorine compounds, which are harmful to the environment, and N-methylol compounds, which may release formaldehyde (col. 4). Consequently, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to have modified the 
The features of claim 2 are obvious because Otosawa teaches that the urethane compound is used in an amount of 0.2-10 wt% (p. 10) and Fuchs suggests an amount of the copolymer of 3-20 wt% (claim 2). The features of claims 4 and 5 are met by the copolymer disclosed by Fuchs. The features of claims 7, 11 and 13 are disclosed by Otosawa as explained. The features of claim 12 can be found on page 6 of Otosawa, and the features of claims 18-20 can be found near the top of page 11 and the last paragraph.
Allowable Subject Matter
Claim 3is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The composition, wherein the component A comprises a (meth)acrylate having a C.
Examiner’s Other Comments
	Bauer et al., cited above, discloses in another example the acrylic binder Rhoplex® AC-347 from Rohm & Haas but there is no accessible information for the examiner to ascertain whether this binder has the characteristics of the component A as 
	US 2007/0293625 A1 to Sauer et al. also discloses an aqueous system comprising a polyurethane as a thickener wherein the polyurethane is a reaction product of a long-alkyl alcohol, albeit ethoxylated, with a polyisocyanate. The binder that corresponds to component A is Bayhydrol XP 2470 in one example. Again, examiner does not have information to ascertain whether this binder has the characteristics of the component A.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/VU A NGUYEN/Primary Examiner, Art Unit 1762